Citation Nr: 0013021	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-01 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The matter comes before the Board of Veterans' Appeals on 
appeal from a December 1997 decision letter from the Manila, 
Philippines, VA Regional Office (RO), which denied basic 
eligibility for VA benefits.



FINDINGS OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107 (West 
1991); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In July 1997, the appellant petitioned for VA benefits. With 
this application, the appellant submitted an October 1994 
certification from a records officer not associated with the 
United States military, which indicated that the appellant 
had military status as a member of the United States Army 
Forces in the Far East (USAFFE) in World War II.  The 
appellant has submitted other documents and affidavits 
contending that he was confined as a prisoner of war from 
April to August 1942 by the Japanese in World War II.  The 
appellant has submitted several documents from officers not 
associated with the United States military in support of his 
claim.

In August 1997, the RO submitted the appellant's petition to 
the U.S. Army Reserve Personal Center (ARPERCEN) for 
verification of his service.  In this request for 
information, the RO noted that the branch of service was with 
USAFFE, that the assignment of unit was "HQ 1ST BN 2ND FA 
REGT 2ND REG DIV," and that the dates of service were from 
December 1941 to from December 1945.  This service 
information was provided in the October 1994 certification 
submitted by the appellant.  In a response dated in October 
1997, the service department determined that the appellant 
had no recognized guerrilla service nor was he a member of 
the Commonwealth Army in the service of the Armed Forces of 
the United States.  Since this determination, the appellant 
has submitted copies of previously submitted evidence in 
support of his claim.

Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d) (1999).  The term "veteran of any war" means any 
veterans who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (1999).  
Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except those inducted between October 6, 
1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 
3.9(a) and (d) (1999).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  See Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  For the purpose of 
establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (1999).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).

In the instant case, the RO requested that the service 
department make a determination as to whether the appellant 
had service.  In that request, the RO noted the branch of 
service, unit of assignment, and the dates of service, which 
were provided in the October 1994 certification submitted by 
the appellant.  In response, the service department certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board is bound by the finding of the service department, 
and thus finds that the appellant did not have recognized 
service so as to confer eligibility for VA benefits.  Since 
the law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Basic eligibility for VA benefits is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

